Por Cuanto, éste y dos casos más fueron sometidos en la corte de distrito por la misma prueba y en este tribunal por un solo alegato, siendo los únicos errores señalados los siguientes:
“Primero Que la corte cometió error al deelarar sin lugar la excepción previa de falta de causa de acción.
■ “Segundo: Que la eorte cometió error manifiesto al considerar y apreciar la prueba de las partes.
*953‘' Tercero: Que la corte cometió error al fallar estos casos porque tales fallos son contrarios a la preponderancia de la prueba.
“Cuarto: Que la corte cometió error al imponer las costas en cada caso y especialmente al no excluir honorarios de abogado en el segundo.”
PoR CUANTO, en el caso de epígrafe se alegó:
“III. — Que en la tarde del día 7 de octubre de 1933, la demandante via-jaba en el automóvil 'Essex’ núm. G760, guiado por el Ledo. Enrique Campillo que caminaba por su derecha a velocidad moderada en dirección hacia San Juan y al llegar a la parada 30’ de la carretera que de Santurce conduce a Eío Piedras y es una carretera pública perteneciente al Gobierno Insular de Puerto Eieo, el automóvil Marmon licencia núm. 4378 que conducía a la dueña deman-dada, Beatriz Martínez, y caminaba en dirección hacia Eío Piedras, fue con-ducido tan negligentemente por su chófer Julio Lugo Quiñones conocido por 'Cubano’, placa núm. 45265, que chocó con el automóvil Essex en que viajaba la demandante causándole lesiones y contusiones de consideración entre ellas la dislocación de la pierna derecha por las cuales lesiones estuvo la demandante sufriendo agudos dolores y padeciendo profunda angustia moral por más de dos meses.
“Y la demandante alega que el accidente se debió sólo y exclusivamente a la culpable negligencia de los demandados cuyo chófer el citado Julio Lugo Quiñones caminando a velocidad exagerada se desvió de su lado derecho de la carretera que era la parte S’ur hacia el lado Norte que era su izquierda tra-tando de pasar una guagua que caminaba delante y fué precisamente al ha-llarse al lado Norte de la carretera que era su izquierda que chocó violenta-mente con el Essex en que viajaba la demandante lesionando a la dicha deman-dante en la forma antes indicada.”
PoR cuanto, los hechos así expuestos, con otros que no es nece-sario relacionar aquí, son suficientes, a nuestro juicio, para consti-tuir una buena causa de acción y en tal virtud la corte de distrito no cometió el error apuntado en el primero de dichos señalamientos.
Por cuanto, tampoco estamos conformes en que la sentencia es contraria a la preponderancia de la prueba, ni encontramos en la apreciación de la misma error tan manifiesto que exija la revocación de la sentencia apelada, ni abuso de discreción en la imposición de las costas.
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en este caso en 29 de junio de 1935.
El Juez Asociado Señor Córdova Dávila no intervino.